                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL ANTHONY DIMASSIMO,                   :   CIVIL ACTION NO. 1:17-CV-1085
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
NANCY A. BERRYHILL,                          :
Acting Commissioner of the                   :
Social Security Administration,              :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 4th day of March, 2019, upon consideration of the report

(Doc. 28) of Magistrate Judge Karoline Mehalchick, recommending that the court

deny the appeal of plaintiff Michael Anthony DiMassimo (“DiMassimo”) from the

decision of the administrative law judge denying his application for a period of

disability, disability insurance benefits, and supplemental security income, and

it appearing that DiMassimo has not objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error

on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,
following independent review of the record, the court being in agreement with

Judge Mehalchick that the decision of the administrative law judge is “supported by

substantial evidence,” 42 U.S.C. § 405(g), and concluding that there is no clear error

on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 28) of Magistrate Judge Mehalchick is ADOPTED.

      2.     The decision of the Commissioner denying DiMassimo’s application for
             a period of disability, disability insurance benefits, and supplemental
             security income is AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against DiMassimo as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
